In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-14-00436-CR


                         KENNETH ALLEN TARRILLION, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                           On Appeal from the County Court at Law No. 2
                                        Collin County, Texas
                 Trial Court No. 002-82080-2014, Honorable Richard Davis, Presiding

                                             June 17, 2015

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


        Appellant Kenneth Allen Tarrillion appeals from his jury conviction of the

misdemeanor offense of assault causing bodily injury. 1 We dismiss the appeal for want

of prosecution. See TEX. R. APP. P. 37.3(b).2



        1
            See TEX. PENAL CODE ANN. § 22.01 (West 2013).
        2
          Rule 37.3(b) provides: “If the trial court clerk failed to file the clerk's record because the
appellant failed to pay or make arrangements to pay the clerk's fee for preparing the clerk's record, the
appellate court may - on a party's motion or its own initiative - dismiss the appeal for want of prosecution
unless the appellant was entitled to proceed without payment of costs. The court must give the appellant
a reasonable opportunity to cure before dismissal.”
      Appellant filed his notice of appeal in November 2014.         In December 2014,

appellant’s retained counsel withdrew from the representation with the trial court’s

approval. Appellant has appeared pro se since.


      The clerk’s record was due in mid-December 2014. The court clerk notified us

appellant had not made payment arrangements for the record. Appellant did not

correspond with the Court, despite being notified of his obligation to make payment

arrangements. In February 2015, we remanded the case to the trial court to determine

whether appellant desired to prosecute his appeal and whether he was indigent and

entitled to a free record.   The trial court held a hearing in March 2015, at which

appellant personally appeared. The reporter’s record of that hearing shows appellant

was aware of the cost of the appellate record. The trial court’s findings of fact and

conclusions of law state that appellant is not indigent, and appellant’s statements to the

trial court support that conclusion. The case was reinstated in this Court following that

hearing.


      By letter of May 19, we again ordered appellant to make payment arrangements

for the appellate record. On June 10, the Court received a status report stating appellant

still has not made arrangements to pay for the clerk’s record.


      Appellant has had ample opportunity to cure his failure to make payment

arrangements for the clerk’s record. Because no clerk’s record has been filed due to

appellant’s fault, we dismiss the appeal for want of prosecution. TEX. R. APP. P. 37.3(b).


                                                James T. Campbell
                                                    Justice

Do not publish.
                                            2